Opinion issued August 31, 2010

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00239-CV
———————————
 Bob Karim
& Associates, L.P., Appellant
V.
 American First National Bank, Appellee

 

 
On Appeal from the 157th District Court
Harris County, Texas

Trial Court Case No. 2008-46432-A
 

 
MEMORANDUM OPINION
          This is an attempted appeal from a February
19, 2010 interlocutory summary judgment.
On July 28, 2010, the Clerk of this Court notified the parties that it
appeared that the February 19, 2010 summary judgment was not a final judgment.  See Tex.
Civ. Prac. & Rem. Code Ann. § 51.12 (Vernon Supp. 2009) (“In a
civil case in which the judgment or amount in controversy exceeds $250,
exclusive of interest and costs, a person may take an appeal or writ of error
to the court of appeals from a final judgment of the district or county court.”).  The parties were given until August 23, 2010,
to file a response demonstrating this Court’s jurisdiction over the case.  The parties were notified that the appeal was
subject to dismissal for want of jurisdiction. 
See Tex. R. App. P.
42.3 (allowing involuntary dismissal of appeal).  The parties did not respond, and we know of
no statute authorizing an appeal from such an interlocutory order.
We dismiss
the appeal for want of jurisdiction.
                                                                   
PER CURIAM
 
Panel consists of Justices Jennings, Alcala,
and Massengale.